      Case 1:16-cv-01233-MV-GBW Document 36 Filed 08/18/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


REYNALDO J. ROYBAL,

                      Plaintiff,

vs.                                                         No. CIV 16-1233 MV/GBW

SOCIAL SECURITY ADMINISTRATION,
Andrew Saul, Commissioner of
Social Security Administration,

                      Defendant.


                  ORDER ADOPTING MAGISTRATE JUDGE’S
             PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

       THIS MATTER is before the Court on Plaintiff’s Request for Attorney Fee Determination

of Fees Pursuant to 42 U.S.C. § 406(b) (Doc. 33) and the Magistrate Judge’s Proposed Findings

and Recommended Disposition (“PFRD”) (Doc. 35).

       This case was referred to the Magistrate Judge to conduct hearings and perform legal

analysis pursuant to 28 U.S.C. § 636(b)(1)(B), (b)(3) and Va. Beach Fed. Sav. & Loan Ass’n v.

Wood, 901 F.2d 849 (10th Cir. 1990). See Doc. 27. The Magistrate Judge filed his PFRD

recommending that Plaintiff’s Motion be granted on July 23, 2020. Doc. 35. Neither Plaintiff nor

Defendant filed objections to the Magistrate Judge’s PFRD within the allotted time. Appellate

review of these issues is therefore waived. See United States v. One Parcel of Real Prop., 73 F.3d

1057, 1059–60 (10th Cir. 1996). Failure to object to the PFRD also waives the right to de novo

review by the district court. See id. at 1060; Thomas v. Arn, 474 U.S. 140, 149–150 (1985).

Nevertheless, the Court decided sua sponte to conduct a de novo review of the Magistrate Judge’s
       Case 1:16-cv-01233-MV-GBW Document 36 Filed 08/18/20 Page 2 of 2



findings in this case. See One Parcel, 73 F.3d at 1061. The Court hereby concurs with all of the

factual and legal conclusions recited therein.

       Wherefore, IT IS HEREBY ORDERED that the Magistrate Judge’s Proposed Findings and

Recommended Disposition (Doc. 35) are ADOPTED. Plaintiff’s Request for Attorney Fee

Determination of Fees Pursuant to 42 U.S.C. § 406(b) (doc. 33) is GRANTED, and the Court

hereby authorizes an award of $24,000.00 in attorney’s fees, to be paid to Plaintiff’s counsel by

the Commissioner from the funds withheld for this purpose.

       IT IS FURTHER ORDERED that Plaintiff’s counsel shall refund to Plaintiff the fee of

$7,500.00 awarded under the Equal Access to Justice Act, 28 U.S.C. § 2412, pursuant to Weakley

v. Bowen, 803 F.2d 575, 580 (10th Cir. 1986).




                                                 MARTHA VÁZQUEZ
                                                 UNITED STATES DISTRICT JUDGE




                                                  2
